HILL, Judge.
The Workmen’s Compensation Act does not provide compensation for an injury, but only for an injury suffered by accident. See G.S. 97-2(6).
A . . . back injury suffered by an employee does not arise by accident if the employee at the time was merely carrying out his usual and customary duties in the usual way. (Citation omitted.) Injury arising out of lifting objects in the ordinary course of an employee’s business is not caused by accident where such activity is performed in the ordinary manner, free from confining or otherwise exceptional conditions and surroundings. (Citation omitted.) Russell v. Yarns, Inc., 18 N.C. App. 249, 250, 196 S.E. 2d 571 (1973).
Plaintiff asserts that her injury resulted from exceptional circumstances; that the extreme weight of the patient, the patient’s condition, the smallness of the room, and the position of the bed and life support equipment all combined to create exceptional surroundings. Furthermore, plaintiff asserts that her normal work routine had been interrupted when she responded to her coworker’s call for assistance.
We find plaintiff’s arguments unpersuasive. The patient, although obese, did not present an exceptional condition to plaintiff — she was assisted by two of her co-workers. Turning patients was part of plaintiff’s job, and there is no evidence that the hospital room and its condition were any different than plaintiff was used to working in. Plaintiff was not called away from her job, but instead was helping one of her co-workers as would normally be expected.
*66Several North Carolina cases have dealt with similar circumstances and are controlling here.
In Garmon v. Tridair Industries, Inc., 14 N.C. App. 574, 188 S.E. 2d 523 (1972), claimant’s duties included assembling hydraulic pipes and putting them on steel frames. While lifting one of the 150-pound frames over some cables, claimant suffered a back injury. Recovery was denied. The Industrial Commission found that claimant was performing his usual and customary duties at the time of the injury. This Court affirmed.
In Beamon v. Grocery, 27 N.C. App. 553, 219 S.E. 2d 508 (1975), claimant was employed as a grocery store checker whose duties included bagging groceries. While lifting a 20-pound bag of charcoal, claimant suffered a back injury. The Commission denied an award of compensation, and the Court upheld the ruling.
In Curtis v. Mechanical Systems, 36 N.C. App. 621, 244 S.E. 2d 690 (1978), claimant suffered a hernia while lifting a heat pump onto a hand truck. Claimant was part of a three-man crew employed to install the pumps at a construction site, but in this instance had lifted a 350-pound unit by himself. The Commission ruled that there was no injury by accident and the Court affirmed.
For the reasons stated above, the opinion and award of the Industrial Commission is
Affirmed.
Judges VAUGHN and ERWIN concur.